Citation Nr: 1209488	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  07-14 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than July 9, 1998, for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2010, the Veteran testified before a Decision Review Officer at the RO.  In November 2011, the Veteran testified before the undersigned at the RO.  Transcripts of both hearings are of record.

The issue of whether there is clear and unmistakable error (CUE) in an August 30, 1988 rating decision has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the Veteran's November 2011 Board hearing, he indicated that he wished to raise a claim of whether there was clear and unmistakable error in the rating decision that the RO issued in response to the Veteran's March 1987 claim of entitlement to service connection for a nervous condition.  This issue has not yet been adjudicated by the RO.  The Board notes that the Veteran stated during his Board hearing that he was, thus, alleging CUE in a December 1987 RO rating decision.  However, a review of the record indicates that there was no RO rating decision issued in December 1987.  However, the Veteran made it clear that he was alleging CUE in the rating decision that decided his claim of entitlement to a nervous condition that he filed in March 1987.  This rating decision was issued by the RO on August 30, 1988.  Therefore, construing the Veteran's statements in the light most favorable to him, the Board concludes that he is actually alleging CUE in the August 30, 1988 rating decision.

The Veteran's CUE challenge to the August 30, 1988 rating decision is thus inextricably intertwined with his effective date claim, because finality presumes the absence of CUE, i.e., if a prior adjudication contains CUE, it did not become final.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, a favorable determination on the CUE claim could significantly impact the outcome of the claim for an earlier effective date now on appeal.  Some claims are so intimately connected that they should not be subject to piecemeal decision-making or appellate litigation.  See Smith v. Gober, 236 F.3d 1370 (Fed. Cir. 2001); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the Board finds it necessary to defer consideration of the currently perfected earlier effective date claim until the RO adjudicates, in the first instance, the Veteran's CUE challenge.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

Accordingly, the case is REMANDED for the following action:


1.  Contact the Veteran and ask for clarification as to his allegations regarding CUE in the August 30, 1988 prior final rating decision. 

2.  Adjudicate the issue of clear and unmistakable error in the RO's August 30, 1988 rating decision.

3.  Then, adjudicate the issue of an effective date earlier than July 9, 1998 for the grant of service connection for PTSD.

4.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case for each issue and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



